EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons names below agree to the joint filing on behalf of each of them a Statement on Schedule13D (including amendments thereto) with regard to the common stock of Clinical Data, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, hereby execute this agreement as of the 20th day of July, 2007. Date: July 20, 2007 /s/ Randal J. Kirk Randal J. Kirk Date: July 20, 2007 RJK, L.L.C. By: /s/ Randal J. Kirk Randal J. Kirk Manager Date: July 20, 2007 NEW RIVER MANAGEMENT II, LP By: Third Security Capital Partners, LLC, its general partner By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager Date: July 20, 2007 KIRKFIELD, L.L.C. By: /s/ Randal J. Kirk Randal J. Kirk Manager Date: July 20, 2007 NEW RIVER MANAGEMENT V, LP By: Third Security Capital Partners V, LLC, its general partner By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager
